Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are currently pending
Claims 1, 7, 8 and 14 have been amended.
New claim 15 has been added

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in light of the newly made rejection in view of Gorai (2018/0202836).
Amendments to the claims are sufficient to overcome the previously made rejections under 35 USC § 112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehnert (2016/0033305) in view of Gorai (2018/0202836).
Regarding claim 1, Mehnert teaches an actuator assembly (Fig 1), comprising: 
a rotatable shaft (3); 

non-magnetic material (7, [0025]) positioned between the magnet and the shaft (Fig 1); 
a rotary sensor (26 and 27) configured to be responsive to rotation of the magnet for generating a signal (see [0033]); and 
a housing (38) comprising a magnetic shield surrounding at least a part of the rotary sensor and at least a part of the magnet mounted to the shaft (Fig 1) to shield the sensor and the magnet from an external magnetic field (prevents ingress of magnetic extraneous fields, [0052])
a magnet holder (7 and 9) fixing the magnet to the rotatable shaft, wherein the magnet is positioned inside the magnet holder (Fig 1).
Mehnert does not explicitly teach wherein a part of the magnet holder is disposed between the rotary sensor and the magnet to cover the magnet.
Gorai however teaches a similar assembly (Figs 1 and 6) including wherein a part of the magnet holder (115) is disposed between the rotary sensor (111) and the magnet (113) to cover the magnet (Figs 1 and 6 where the cover is between the magnet and the magnetic sensor).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the assembly of Mehnert to include the holder part of Gorai in order to better protect the magnet for improved reliability as suggested by Gora (see [0082-0084])

Regarding claim 2, Mehnert in view of Gorai teaches the actuator assembly of claim 1, and Mehnert further teaches wherein the magnetic shield is made of soft magnetic material (soft iron, [0052]).

Regarding claim 3, Mehnert in view of Gorai teaches the actuator assembly of claim 1, and Mehnert further teaches wherein the magnetic shield is embedded in the housing (see [0052], Fig 1).

Regarding claim 4, Mehnert in view of Gorai teaches the actuator assembly of claim 1, and Mehnert further teaches wherein the magnetic shield surrounds lateral sides of the sensor and the magnet (Fig 1).

Regarding claim 5 Mehnert in view of Gorai teaches the actuator assembly of claim 1, and Mehnert further teaches wherein the magnetic shield has a cylindrical shape in which the sensor and the magnet are disposed (Fig 1 and [0025]).

Regarding claim 7, Mehnert in view of Gorai teaches the actuator assembly of claim I, and Mehnert further teaches further comprising a magnet holder (7) fixing the magnet to the shaft, wherein the magnet holder is made of non-magnetic material (see [0025]).

Regarding claim 8, Mehnert in view of Gorai teaches the actuator assembly of claim 6, and Mehnert further teaches wherein the magnet holder comprises: a space in which the magnet is disposed (surface connected to 8 in Fig 1); and an opening into which the shaft is inserted (shown in Fig 1 accepting shaft 3).

Regarding claim 9, Mehnert in view of Gorai teaches the actuator assembly of claim 1 and Mehnert further teaches wherein the magnet has a depression formed on a surface of the magnet facing the sensor (cup shape [0026]).



Regarding claim 11, Mehnert in view of Gorai teaches the actuator assembly of claim 7, and Mehnert further teaches wherein the non-magnetic material of the magnet holder is brass or aluminum (aluminum, brass [0025]).

Regarding claim 12, Mehnert in view of Gorai teaches the actuator assembly of claim 1, and Mehnert further teaches wherein the magnet has a shape so that magnetization of the magnet is u-shaped (curved magnetic fields see [0031] and Fig 1).

Regarding claim 13, Mehnert in view of Gorai teaches the actuator assembly of claim 1 and Mehnert further teaches comprising a circuit board positioned between the sensor and an inner surface of the housing (IC 24, Fig 1).

Regarding claim 15, Mehnert in view of Gorai teaches the actuator assembly of claim 1, and Mehnert further teaches wherein the magnet holder has an opening (bottom of 7 having opening) arranged opposite to the part of the magnet holder with the magnet (Fig 1 showing opening on opposite side from magnets), and a part of the shaft is inserted in an inner cavity of the magnet holder through the opening of the magnet holder (Fig 1 showing 3 inserted into 7) as combined with Gorai in claim 1 teaching the magnets are covered with a portion of the holder disposed between the rotary sensor and the magnet (Gorai Fig 6).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehnert in view of Gorai in view of Forthaus (2018/0010927).
Regarding claim 6 Mehnert in view of Gorai teaches the actuator assembly of claim 1, and Mehnert further teaches wherein the magnetic shield has a hollow cylindrical shape (Fig 1), but does not explicitly teach wherein the magnetic shield comprises steel.
Forthaus however teaches a similar assembly (Fig 1) including a magnetic shield (4) comprises steel (see [0035]) which has a hollow cylindrical shape (Fig 1). 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the assembly of Mehnert in view of Gorai to include the steel shield of Forthaus in order to increase the durability of the shield while maintaining the magnetic shielding effect. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehnert in view of Gorai in view of Ludwig (2014/0035506).
Regarding claim 14, Mehnert in view of Gorai teaches the actuator assembly of claim 1, but does not explicitly teach wherein the shaft comprises a first shaft portion which having a diameter less than a diameter of an inner surface of the housing and a second shaft portion which has a diameter greater than a diameter of the inner surface of the housing.
Ludwig however teaches a similar assembly (Fig 2) including wherein the shaft (15) includes a first shaft portion which having a diameter less than a diameter of an inner surface of the housing (Fig 2 showing shaft narrowing to fit within encoder housing 4) and a second shaft portion which has a greater diameter than a diameter of the inner surface of the housing (wider section of shaft 15 which would not fit within the diameter of the opening of encoder housing 4)
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the assembly of Mehnert in view of Gorai to include the shaft sizing of Ludwig in order to . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867